C. D. Arecibc Nulidad y otros extremos.
(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
POR cuanto, el 25 de enero último este Tribunal, a moción de demandante apelado desestimó por falta de diligencia el recurso esti Mecido en este caso;
Por cuanto, el 29 del citado mes el apelante solicitó reconsidera sernos nuestra ameritada resolución acompañando al efecto una eei tifieaeión del Secretario de la corte inferior de la que resulta que 1 dilación en el perfeccionamiento del recurso fué motivada por la en fermedad del taquígrafo que tomó las notas taquigráficas del juicic enfermedad que le impidió preparar prontamente la transcripción d la evidencia;
Por cuanto, de dicha certificación resulta además que el apelant fué diligente en solicitar las prórrogas necesarias para la presenta ción de la transcripción de evidencia y que ésta ha sido ya presentad; y desde el 18 de enero último se celebró la vista para su aprobación estando pendiente de Ja resolución del Juez inferior para la fecha ei que se expidió la mencionada certificación el primero de febrero úl timo;
POR cuanto, en vista de la prueba ofrecida por el apelante est Tribunal decidió oír a las partes sobre la moción de reconsideración *949eñalándose la audiencia para el 15 de febrero último, a la cual sólo ¡ompareció la representación del apelante, habiendo antes radicado el ipelado una moción oponiéndose a la reconsideración;
“Por CUANTO, el apelante excusó suficientemente su ineompare-:encia a la audiencia que se celebró el 18 de enero ultimo sobre la noción de desestimación;
Por tanto, vistos los autos de este caso, la prueba ofrecida por el demandado apelante, y la oposición del demandante apelado, la Corte entiende que procede declarar y por la presente declara con Lugar la moción de reconsideración de que antes se hace mérito, y en su consecuencia deja sin efecto su resolución de 25 de enero último por la que se desestimó por falta de diligencia este recurso y lo resta-blece con la condición de que el demandado apelante perfeccione su apelación y radique su alegato en este Tribunal dentro de un término de 30 días a partir de esta fecha, siendo entendido que de no cum-plirse dicha condición, el demandante apelado podrá reproducir su moción de desestimación.